Citation Nr: 0404443	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

The entitlement to an initial compensable disability rating 
residuals of osteomyelitis of the right ring finger.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for 
osteomyelitis of the right ring finger, and assigned a zero 
percent evaluation for this condition, effective September 
10, 2001.  The veteran perfected a timely appeal of this 
determination to the Board.

Because the veteran has disagreed with the initial rating 
assigned for osteomyelitis of the right ring finger, the 
Board has recharacterized this claim on the title page as 
involving the propriety of the initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

At a June 2003 hearing, the veteran offered testimony via 
videoconference before the undersigned Veteran's Law Judge 
(formerly known as a member of the Board) at the local VA 
office.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The medical evidence indicates that the veteran's 
osteomyelitis of the right ring finger had been inactive, 
following repeated episodes, without evidence of infection 
within five years of the filing of his claim for service 
connection in September 2001.

3. There is no medical evidence indicating that the veteran's 
osteomyelitis of the right ring finger had been productive of 
discharging sinus or other evidence of active infection 
within five years of the filing of his claim for service 
connection in September 2001. 

4.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran filed his claim 
seeking service connection for osteomyelitis of the right 
ring finger, nor the revised criteria, which became effective 
August 30, 2002, are more favorable to the veteran's claim.

5.  The veteran has a post-operative scar of the right ring 
finger that is a residual of the veteran's service-connected 
osteomyelitis of the right ring finger and has been shown on 
objective demonstration to be tender and painful.

6.  There is no medical evidence indicating that the 
veteran's residual post-operative right ring finger scar has 
been shown to be unstable, is deep or causes limitation of 
motion or function.


CONCLUSIONS OF LAW

1.  The criteria for a separate initial 10 percent rating for 
osteomyelitis of the right ring finger have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Code 5000 
(2003).

2.  The criteria for a separate initial 10 percent rating for 
a post-operative right ring finger scar have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Coded 7801-7805 
(2001, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim regarding the propriety of the initial 
evaluations assigned for his osteomyelitis of the right ring 
finger, and that the requirements of the VCAA have in effect 
been satisfied.

In August 2002, the veteran was afforded a VA examination to 
determine the nature and extent of the manifestations of his 
osteomyelitis of the right ring finger.  He and his 
representative have been provided with a statement of the 
case that discusses the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notifies 
them of the evidence needed by the veteran to prevail on the 
claim.  In an October 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  Finally, 
at the June 2003 hearing before the Board, the undersigned 
Veteran's Law Judge notified the veteran and his 
representative of the diagnostic criteria that pertain to the 
scar that is a residual of the veteran's osteomyelitis, 
including both the old and new criteria that pertain to his 
condition and indicated that the veteran would be given time 
to submit additional evidence supporting the application of 
these criteria to his disability.  By way of the 
aforementioned, the veteran was specifically informed of the 
cumulative evidence of record, as well as what evidence he 
needed to submit and what evidence VA would try to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There 
is no identified evidence that has not been accounted for and 
the veteran's representative has been given the opportunity 
to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  There is no identified evidence that has not been 
accounted for, and in light of this decision, in which the 
Board grants the veteran's claim challenging the propriety of 
the initial noncompensable evaluation assigned for his 
osteomyelitis of the right ring finger, the veteran is not 
prejudiced by the Board's review of this claim on the basis 
of the current record.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  The Board will therefore proceed with the 
consideration of this case.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
Where the Rating Schedule does not provide a non-compensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In addition, for disabilities for which service connection 
was established and an evaluation assigned prior to the 
assertion of a claim, the current level of disability is of 
primary concern.  See Fenderson v. West, 12 Vet. App. at 126; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as 
here, however, the veteran has expressed dissatisfaction with 
the assignment of the initial rating for his osteomyelitis of 
the right ring finger, the Francisco rule does not apply; 
rather, VA must assess the level of disability from the date 
of initial grant of service connection and determine whether 
the level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Fenderson.

A.  Osteomyelitis of the right ring finger

Because the veteran's service-connected disability is 
manifested by distinct and non-overlapping pathology, i.e., 
his scarring as opposed to his osteomyelitis, the Board must 
separately evaluate these discrete aspects of the service-
connected disability.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App.  625, 629 (1992).

The Board acknowledges that, to date, the RO has not 
considered whether separate evaluations are warranted for the 
veteran's osteomyelitis and his post-operative scar.  The 
Board concludes, however, in light of the Board's 
determination that a separate compensable evaluation is 
warranted for his right ring finger scar, the veteran has not 
been prejudiced by the Board's consideration of the former 
and revised criteria.  See Bernard v. Brown, 4 Vet. App. at 
394.  In addition, the Board notes that regulations provide 
that where, as here, the Board grants the benefit to the 
veteran, no notice is required.  See 38 C.F.R. § 20.903(b) 
(2002); see also Disabled American Veterans v. Principi, 327 
F.3d 1339, 1349 (Fed. Cir. 2003) (upholding the validity of 
38 C.F.R. § 19.9(b)(2) (2002)), which provides that the Board 
may consider an appeal in light of law not already considered 
by the agency of original jurisdiction).

1.  Osteomyelitis

In this case, the veteran was diagnosed during service as 
having osteomyelitis of the right ring finger, and his 
disorder is currently evaluated as zero percent disabling 
under Diagnostic Code 5000.  Pursuant to this code, a 10 
percent evaluation is warranted if the veteran's 
osteomyelitis is inactive, following repeated episodes, 
without evidence of active infection within the past five 
years.  To warrant a 20 percent evaluation, the disorder must 
be with discharging sinus or other evidence of active 
infection within the past five years.  A 30 percent 
evaluation is warranted where there is definite involucrum or 
sequestrum, with or without discharging sinus, and a 60 
percent evaluation is warranted where there are frequent 
episodes, with constitutional symptoms.  Finally, a 100 
percent rating is warranted where the veteran's osteomyelitis 
is of the pelvis or vertebrae, or extends into major joints, 
or is with multiple localization, or is with a long history 
of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms.  
38 C.F.R. § 4.71a. 

After a careful review of the lay and medical evidence, the 
Board finds that the evidence is in favor of entitlement to 
an evaluation of 10 percent under Diagnostic Code 5000 for 
this manifestation of the veteran's disability.  A review of 
the veteran's service medical records indicates that he was 
first seen in December 1962 for this condition at Waterbury 
Hospital in Waterbury, Connecticut, where surgery was 
performed in order to treat the veteran's right ring finger 
osteomyelitis.  Shortly thereafter he was admitted to the 
United States Naval Hospital, St. Albans, New York, for 
definitive treatment of the condition and additional surgery, 
with the chief complaint of infection, right ring finger.  

In addition to his service medical records, the veteran also 
submitted a letter from his private physician dated July 
2002.  The veteran's physician stated that that he had 
treated the veteran for his right ring finger condition and 
had given him some assistance with anti-inflammatories in the 
past.  

In August 2002, VA afforded the veteran an official hand, 
thumb and fingers examination.  This examination revealed 
that the veteran's service-connected osteomyelitis of the 
right ring finger, while painful and with some functional 
impairment, was not currently infected.  The examiner noted 
that the veteran suffers seasonal flare-ups of the disorder 
with the condition worsening in cold, damp weather in winter, 
and also noted that whenever the veteran bumps his finger, 
the pain is excruciating and radiates up his right anterior 
arm to his axilla.  The VA physician found that the veteran's 
right ring finger was status post osteomyelitis infection and 
diagnosed the veteran with sensory neuropathy, most likely 
irreversible lesion of nerve cell bodies of distal right ring 
finger.  An X-ray taken in conjunction with the examination 
found no evidence of active bony disease in the right ring 
finger.

Finally, in testimony before the Board in June 2003, the 
veteran stated that he had had repeated episodes of infection 
in connection with his osteomyelitis of the right ring finger 
in the past, but that he had not had any active infection in 
the finger in the past five years.  

In light of the foregoing, the Board concludes that the 
veteran's osteomyelitis of the right ring finger warrants an 
initial evaluation of 10 percent under Diagnostic Code 5000.  
However, the criteria for a 20 percent evaluation have not 
been met as the evidence does not disclose that the veteran 
has had any active osteomyelitis within the past five years, 
or that there is evidence of definite involucrum or 
sequestrum, with or without discharging sinus.  As such, the 
veteran's osteomyelitis currently warrants a 10 percent 
rating.



2.  Post-operative right ring finger scar

As noted above, the veteran underwent surgery on his right 
ring finger in connection with treatment he received for his 
osteomyelitis during service, and his representative argues 
that he is entitled to a separate compensable evaluation for 
the residual right ring finger scar under Diagnostic Code 
7804.  In addition, effective August 30, 2002, VA amended the 
rating schedule for evaluating skin disabilities, including 
scarring.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) (to be 
codified at 38 C.F.R. § 4.118).  Based on a careful review of 
the medical and lay evidence, the Board agrees with his 
representative and finds that the residual right ring finger 
scar warrants a 10 percent evaluation under both the former 
and revised criteria contained in Diagnostic Code 7804.

Under former Diagnostic Code 7804, a maximum evaluation of 10 
percent was warranted for a superficial scar that was tender 
and painful on objective demonstration.  Similarly, revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent rating.  Here, 
the August 2002 VA examination report reflects that the 
examiner indicated that the veteran's right ring finger was 
painful to touch.  The veteran also testified through his 
representative at the June 2003 hearing before the Board that 
his right ring finger scar is painful to the touch.  In light 
of the foregoing, the evidence shows that his right ring 
finger scar is tender and painful, and thus a separate 
initial 10 percent rating is warranted.

The Board has also considered whether an initial evaluation 
in excess of 10 percent is warranted but finds that the 
preponderance of the evidence is against such a finding.  In 
reaching this determination, that Board notes that both the 
former and current Diagnostic Code 7805 provide that the 
disability was to be rated based upon the limitation of 
function of the part affected.  Here the VA examiner found 
that, although there was some pain, there was no limitation 
of motion of the affected finger.  Moreover, because the 
examiner found that the residual scarring to the veteran's 
finger was at most 1.4 cm., and because there is no evidence 
of record to indicate that there is frequent loss of skin 
covering the scar or repeated ulceration, an evaluation under 
either the former or current Diagnostic Codes 7801-7803 is 
not warranted.  For the reasons stated above, a higher 
initial rating is not available.

In light of the foregoing, the evidence shows that the 
veteran's right ring finger scar warrants a separate initial 
evaluation of 10 percent and no more.

3.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the separate 
manifestations of the veteran's osteomyelitis of the right 
ring finger reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of evaluation higher 
than those indicated above on an extra-schedular basis for 
any time since the grant of service connection.  See 
38 C.F.R. § 3.321.  There is no showing that the veteran's 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations) 
for any period since the grant of service connection.  
Moreover, the veteran's condition is not shown to warrant 
frequent, or indeed any, periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand any of the 
claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for post-operative 
osteomyelitis of the right ring finger is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for a post-operative 
right ring finger scar is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



